Name: Council Regulation (EEC) No 4252/88 of 21 December 1988 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: food technology;  marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|31988R4252Council Regulation (EEC) No 4252/88 of 21 December 1988 on the preparation and marketing of liqueur wines produced in the Community Official Journal L 373 , 31/12/1988 P. 0059 - 0065 Finnish special edition: Chapter 3 Volume 28 P. 0053 Swedish special edition: Chapter 3 Volume 28 P. 0053 COUNCIL REGULATION (EEC) No 4252/88 of 21 December 1988 on the preparation and marketing of liqueur wines produced in the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),(1) OJ No C 87, 2. 4. 1987, p. 10 and OJ No C 11, 16. 1. 1988, p. 7.Having regard to the opinion of the European Parliament (2),(2) OJ No C 318, 30. 11. 1987, p. 55.Having regard to the opinion of the Economic and Social Committee (3),(3) OJ No C 232, 31. 8. 1987, p. 14.Whereas at present there are no Community provisions governing the conditions under which liqueur wines are prepared and marketed; whereas, in view of the economic importance of such products, common provisions need to be adopted in this area in order to enhance the operation of the wine market as a whole;Whereas Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 4250/88 (5), comprises rules concerning the preparation and marketing of table wines; whereas those rules should be supplemented by adopting corresponding provisions for all liqueur wines produced in the Community; whereas, as far as quality liqueur wines produced in specified regions (quality liqueur wines psr) are concerned, account must be taken of the fact that these are quality wines psr and must therefore conform to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (6);(4) OJ No L 84, 27. 3. 1987, p. 1.(5) See page 55 of this Official Journal.(6) OJ No L 84, 27. 3. 1987, p. 59.Whereas liqueur wines should be made subject to a system of rules governing production, preparation, marketing and controls, together with common rules, which, while maintaining quality distinctions, enables distortions of competition to be avoided, the free circulation of such products to be facilitated and the consumer to be protected;Whereas such a measure will help to guide the consumer in his choice by providing him in particular with the assurance that each product presented meets specific quality requirements; whereas it is thereby likely to protect the interests of the producer, to encourage intra-Community trade, to increase demand and therefore to ensure the increased disposal of wine products;Whereas all liqueur wines and the products used in their preparation must be made subject to minimum quality requirements; whereas provision should accordingly be made for their minimum characteristics;Whereas additional provisions should also be laid down on the analytical characteristics of the products used for the preparation of liqueur wines where wine distillate or dried grapes are used;Whereas, in order to avoid the use of sucrose in the sweetening of liqueur wines, the use of rectified concentrated grape must should be permitted in addition to that of concentrated grape must;Whereas the process of preparing liqueur wines requires operators to keep a wide range of raw materials and in particular of spirits which may be used in particular for the manufacture of artificial wine; whereas provision should consequently be made for better controls on such activity and in particular, in order to avoid such manufacture, for a declaration of such activity to be submitted to the competent authority by operators and to require them to keep registers recording the entry and use of products put into service;Whereas, in order to take account of certain traditional practices, it is appropriate that, by way of derogation, for the quality liqueur wines psr 'Malaga' and 'Jerez-XÃ ©rÃ ¨s-Sherry', sweetening should also be allowed by means of concentrated grape must or partially fermented grape must obtained from raisined grapes of the Pedro XimÃ ©nez variety, coming from the 'Montilla-Moriles' specified region;Whereas, in view of the traditional practices contributing towards the reputation of port quality liqueur wine psr, the geographical ascription in question should be recognized by way of a derogation, in respect of that designation only, as covering a different delimited area from that in which the raw materials used were produced;Whereas certain quality liqueur wines psr which are subject to special production rules are marketed with traditional specific names; whereas a Community framework should therefore be established to define these products;Whereas however, the names 'vin doux naturel', 'Ã ¯Ã Ã ­Ã ¯Ã ² Ã ¶Ã µÃ ³Ã ©Ã ªÃ ¼Ã ² Ã £Ã «Ã µÃ ªÃ ½Ã ²', 'vino dulce natural', 'vino dolce naturale' and 'vinho doce natural' are connected with preparation traditions which vary from one Member State to another; whereas it is therefore necessary, to avoid all confusion, to provide that these names are used only in the language of the country in which they are produced, while allowing them to be accompanied by additional information in a language understood by the final consumer or, for the name 'vin doux naturel' as traditionally regulated in Greece, by the name 'Ã ¯Ã Ã ­Ã ¯Ã ² Ã ¶Ã µÃ ³Ã ©Ã ªÃ ¼Ã ² Ã £Ã «Ã µÃ ªÃ ½Ã ²' when the wine is a 'vin doux naturel' produced and circulating in that Member State;Whereas the preparation of certain quality liqueur wines psr calls for a special process of ageing under flor; whereas it should accordingly be defined;Whereas, in order to preserve the special qualitative features of quality liqueur wines psr, Member States should be allowed to apply additional or more stringent rules governing the production, preparation, ageing and circulation of quality liqueur wines psr, account being taken of traditional practices,HAS ADOPTED THIS REGULATION:TITLEGeneral provisionsArticle 1This Regulation lays down rules for the preparation and marketing of liqueur wines as defined in point 14 of Annex I to Regulation (EEC) No 822/87.'Quality liqueur wines produced in specified regions' (quality liqueur wines psr) means wines which meet the definition of liqueur wine in point 14 of Annex I to Regulation (EEC) No 822/87 and in Regulation (EEC) No 823/87 and the specific provisions laid down in this Regulation.Article 2The descriptions 'liqueur wine' and 'quality liqueur wine produced in a specified region' or 'quality liqueur wine psr' shall be used only for the products referred to in Article 1.Article 31. For the preparation of the wines referred to in Article 1, the following products shall be used:- grape must in fermentation, or- wine, or- mixtures of products referred to in the preceding indents, or- grape must or a mixture thereof with wine, for certain quality liqueur wines psr appearing on a list to be drawn up.2. Furthermore, the following shall be added:(a) in the case of liqueur wines and quality liqueur wines psr other than those referred to in (b):- the products below, either individually or in combination:- neutral alcohol obtained from the distillation of products of the wine sector, including dried grapes, having an alcoholic strength of not less than 96 % vol and displaying the characteristics specified by Community provisions;- wine distillate or dried grape distillate with an alcoholic strength of not less than 52 % vol, and not more than 86 % vol, and displaying the characteristics specified in Annex I,- together with one or more of the following products, where appropriate:- concentrated grape must,- the product obtained from combining one of the products listed in the first indent with a grape must referred to in the first or fourth indents of paragraph 1;(b) as regards certain quality liqueur wines psr appearing on a list to be drawn up:- either the products listed in (a), first indent, individually or in combination,- or one or more of the following products:- wine alcohol or dried grape alcohol with an alcoholic strength of not less than 95 % vol and not more than 96 % vol and with the characteristics specified by Community provisions, or, in the absence of the latter, by the relevant national provisions,- spirits distilled from wine or from grape marc with an alcoholic strength of not less than 52 % vol and not more than 86 % vol and displaying the characteristics specified by Community provisions or, in the absence of the latter, by the relevant national provisions,- spirits distilled from dried grapes with an alcoholic strength of not less than 52 % vol and less than 94,5 % vol and displaying the characteristics specified by the Council provisions or, in the absence thereof, by the relevant national provisions,- together with one or more of the following products, where appropriate:- partially fermented grape must obtained from raisined grapes,- concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must,- concentrated grape must,- the product obtained from combining one of the products listed in the second indent with a grape must referred to in the first or fourth indents of paragraph 1.Article 41. The products referred to in Article 3(1) and used for preparing liqueur wines and quality liqueur wines psr may have undergone, where appropriate, only the oenological practices and processes referred to in Title II of Regulation (EEC) N 822/87 or in Annex VI thereto.However:- the increase in natural alcoholic strength by volume may be due only to the use of the products referred to in Article 3 (2);- in the case of products intended for the preparation of the 'vino generoso' referred to in Article 14 or of the 'vino generoso de licor' referred to in Article 16, and where this is a traditional practice, the use of calcium sulphate may be authorized by the Member State concerned, provided that the sulphate content of the product so treated is not more than 2,5 g/l, expressed as potassium sulphate. Moreover, these products may undergo additional acidification by means of tartaric acid up to a maximum limit of 1,5 g/l.2. Before 1 April 1995 the Commission shall submit to the Council a report, drawn up in the light of experience, on the use of calcium sulphate referred to in the second indent of the second subparagraph of paragraph 1 and on the additional acidification derived from the use of this product, together with, if appropriate, proposals on which the Council shall act before 1 September 1995.Article 5Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and quality liqueur wines psr prepared within their territory, such products shall be authorized to undergo the oenological practices and processes referred to in Annex VI to Regulation (EEC) No 822/87.The following are also authorized:(a) sweetening, where the products used have not been enriched with concentrated grape must, by means of:- concentrated grape must or rectified concentrated grape must, provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 3 % vol,- concentrated grape must or rectified concentrated grape must or partially fermented grape must, obtained from raisined grapes, for the 'vino generoso de licor' referred to in Article 16 and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol, and without prejudice to Article 20,- concentrated grape must or rectified concentrated grape must for Madeira quality liqueur wines psr and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.Sweetening must be the subject of a declaration and the keeping of a register as provided for in the Community provisions adopted in implementation of Regulation (EEC) No 822/87;(b) the addition of alcohol, distillate or spirits, as referred to in Article 3, in order to compensate for losses due to evaporation during ageing;(c) ageing in vessels at a temperature not exceeding 50 g C, for Madeira quality liqueur wines psr.Article 61. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and quality liqueur wines psr prepared within their territory, the total sulphur dioxide content of such wines, when released to the market for direct human consumption, may not exceed:- 150 mg/l where the residual sugar content is less than 5 g/l,- 200 mg/l where the residual sugar content is more than 5 g/l.2. Before 1 April 1990, the Commission shall submit to the Council a report, drawn up in the light of experience, on the maximum sulphur dioxide contents of liqueur wines and quality liqueur wines psr together, if appropriate, with proposals on which the Council shall act by a qualified majority before 1 September 1990.Article 7The vine varieties from which the products referred to in Article 3(1) are produced, used for the preparation of liqueur wines and quality liqueur wines psr, shall be selected from those referred to in Article 69 of Regulation (EEC) No 822/87.Article 8All producers of liqueur wines or quality liqueur wines psr shall be required to make a declaration of such activity to the competent authority of the Member State in whose territory the wine in question is prepared.Without prejudice to Article 71 of Regulation (EEC) No 822/87, all producers of liqueur wine or quality liqueur wine psr shall be required to keep goods inwards and stock utilization registers for the use of products listed in Article 3.Article 9Without prejudice to provisions adopted pursuant to Article 72 (1) of Regulation (EEC) No 822/87, when a liqueur wine or a quality liqueur wine psr is put on the market in a container of a nominal volume of not more than 60 litres, the container must be labelled with an indication of the description of the product together, where applicable, with the name of the specified region; this also applies to labelled containers of a nominal volume of more than 60 litres.In addition, the above product must move under cover of commercial or official documents accompanying them, which shall contain the information referred to in the first subparagraph.TITLE IIProvisions on liqueur winesArticle 10The natural alcoholic strength by volume of the products referred to in Article 3(1) used for the preparation of a liqueur wine may not be less than 12 % vol.TITLE IIIProvisons on quality liqueur wines produced in specified regionsArticle 111. The products referred to in Article 3(1) and the concentrated grape must or the partially fermented grape must obtained from raisined grapes referred to in Article 3(2) used for the preparation of a quality liqueur wine psr must be obtained from the specified region of which the quality liqueur wine psr in question bears the name.However, for the quality liqueur wines psr 'Malaga' and 'Jerez-XÃ ©rÃ ¨s-Sherry' the concentrated grape must or, pursuant to Article 67(7) of Regulation (EEC) No 822/87, the partially fermented grape must from raisined grapes, as referred to in Article 3(2), obtained from the Pedro XimÃ ©nez vine variety may come from the Montilla-Moriles specified region.2. The operations referred to in Articles 4 and 5 for the preparation of quality liqueur wines psr may be performed only within the specified region referred to in paragraph 1.However, as regards the quality liqueur wine psr for which the designation 'Porto' is reserved for the product prepared from grapes obtained from the region delimited as the 'Douro', the additional manufacturing and ageing processes may take place either in the aforementioned delimited region or in Vila Nova de Gaia - Porto.Article 12Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for quality liqueur wines psr prepared within their territory:(a) the natural alcoholic strength by volume of the products referred to in Article 3(1) used for the preparation of a quality liqueur wine psr may not be less than 12 % vol.However, some quality liqueur wines psr on a list to be drawn up may be obtained from:- grape must with a natural alcoholic strength by volume of not less than 10 % vol in the case of quality liqueur wines psr obtained by the addition of spirit obtained from wine or grape marc with a registered designation of origin, possibly from the same holding;- or from fermenting grape must or, in the case of the second sub-indent below, from wine with an initial natural alcoholic strength by volume of not less than:- 11 % vol in the case of quality liqueur wines psr obtained by the addition of neutral alcohol or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol, or of spirit of vinous origin.- 10,5 % vol in the case of the 'vino generoso' referred to in Article 14 and the 'vino generoso de licor' referred to in Article 16, prepared from white grape must,- 9 % vol in the case of a quality liqueur wine psr, the production of which is traditional and customary in accordance with the national laws which made express provision for such a wine;(b) the actual alcoholic strength by volume of a quality liqueur wine psr may not be less than 15 % vol or more than 22 % vol;(c) the total alcoholic strength by volume of a quality liqueur wine psr may not be less than 17,5 % vol.However, the total alcoholic strength by volume may be less than 17,5 % vol, but not less than 15 % vol, for certain quality liqueur wines psr on a list to be drawn up where national laws applicable thereto before 1 January 1985 expressly so provide.Article 131. The specific, traditional names 'Ã ¯Ã Ã ­Ã ¯Ã ² Ã ¶Ã µÃ ³Ã ©Ã ªÃ ¼Ã ² Ã £Ã «Ã µÃ ªÃ ½Ã ²' 'vino dulce natural', 'vino dolce naturale', and 'vinho doce natural' shall be used only for quality liqueur wines psr:- obtained from harvests at least 85 % of which are of the vine varieties listed in Annex II,- derived from musts with an initial natural sugar content of at least 212 g per litre,- obtained by adding alcohol, distillate or spirits, as referred to in Article 3, to the exclusion of any other enrichment.2. In so far as is necessary to conform to traditional production practices, Member States may, for quality liqueur wines psr produced within their territory, stipulate that the specific traditional name 'vin doux naturel' is used only for quality liqueur wines psr which are:- made directly by producers harvesting the grapes and exclusively from their harvests of muscat, grenache, maccabeo or malvasia grapes: however, harvests may be included which have been obtained from vineyards that are also planted with vine varieties other than the four indicated above provided these do not constitute more than 10 % of the total stock,- obtained within the limit of a yield per hectare of 40 hl of grape must, any greater yield resulting in the entire harvest ceasing to be eligible for the description 'vin doux naturel',- derived from a grape must with an initial natural sugar content of at least 252 grams per litre,- obtained, to the exclusion of any other enrichment, by the addition of alcohol of vinous origin amounting in pure alcohol to a minimum of 5 % of the volume the grape must in fermentation used and a maximum represented by the lower of the following two proportions:- either 10 % of the volume of the abovementioned grape must used, or- 40 % of the total alcoholic strength by volume of the finished product represented by the sum of the actual alcohol strength and the equivalent of the potential alcohol strength calculated on the basis of 1 % vol of pure alcohol for 17,5 grams of residual sugar per litre.3. The names referred to in paragraphs 1 and 2 may not be translated; however:- they may be accompanied by an explanatory note in a language understood by the final consumer,- in the case of products produced in Greece in accordance with paragraph 2 and in circulation within the territory of that Member State, the name 'vin doux naturel' may be accompanied by the name 'Ã ¯Ã Ã ­Ã ¯Ã ² Ã ¶Ã µÃ ³Ã ©Ã ªÃ ¼Ã ² Ã £Ã «Ã µÃ ªÃ ½Ã ²'.Article 141. The specific traditional name 'vino generoso' shall be used only for dry quality liqueur wines psr developed under flor and- obtained only from white grapes obtained from the Palomino de Jerez, Palomino fino, Pedro XimÃ ©nez, Verdejo, Zalema and Garrido Fino vine varieties,- released to the market after they have been matured for an average of two years in oak barrels.Development under flor as referred to in the first paragraph means the biological process which, occurring when a film of typical yeasts develops spontaneously at the free surface of the wine after total alcoholic fermentation of the must, gives the product specific analytic and organoleptic characteristics.2. The name referred to in paragraph 1 may not be translated. However, it may be accompanied by an explanatory note in a language understood by the final consumer.Article 15The specific traditional name 'vinho generoso' shall be used only for the quality liqueur wines psr 'Porto', 'Madeira', 'Moscatel de Setubal' and 'Carcavelos' in association with the respective registered designation of origin.Article 161. The specific traditional name 'vino generoso de licor' shall be used only for the quality liqueur wine psr:- obtained from 'vino generoso', as referred to in Article 14, or from wine under flor capable of producing such a 'vino generoso', to which either partially fermented grape must obtained from raisined grapes or concentrated grape must has been added,- released to the market after it has been matured for an average of two years in oak barrels.2. The name referred to in paragraph 1 may not be translated However, it may be accompanied by an explanatory note in a language understood by the final consumer.Article 17In addition to the provisions provided for in this Regulation, producer Member States may, taking into account fair and traditional practices, lay down any additional or more stringent characteristics concerning declarations of activity or conditions governing production, preparation, ageing and release to the market for quality liqueur wines psr as referred to in this Title and prepared within their territory.TITLE IVFinal and transitional provisionsArticle 18The methods of analysis required for the application of this Regulation shall be those referred to in Article 74 of Regulation (EEC) No 822/87.Article 19The Member States and the Commission shall notify each other of the information required for the application of this Regulation.Article 20By way of derogation from the second indent of (a) of Article 5, 'vino generoso de licor' may be sweetened by means of sucrose until 31 December 1990.Article 21Liqueur wines the conditions of preparation or certain analytical characteristics of which do not comply with this Regulation but are in accordance with the national laws previously in force may be held with a view to sale, released to the market and exported until stocks are exhausted.Article 22Detailed rules for the application of this Regulation, and in particular those relating to Article 8, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.This same procedure shall apply for adopting the lists of quality liqueur wines psr referred to in Articles 3 and 12.Article 23This Regulation shall enter into force on 1 September 1989.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1988.For the CouncilThe PresidentV.PAPANDREOUANNEX ICharacteristics of the distillate referred to in Article 3(2) (a) first indent, second sub-indent1. Organoleptic characteristics:// No extraneous flavour detectable in the raw material2. Alcoholic strength by volume:minimum // 52 % volmaximum // 86 % vol3. Total quantity of volatile substances other than ethyl and methyl alcohols:// More than 125 g/hl alcohol at 100 % vol4. Maximum methyl alcohol content:// 200 g/hl alcohol at 100 % volANNEX IIList of vine varieties referred to in Article 13Muscats - Grenache - MaccabÃ ©o - Malvoisies - Mavrodophne - Assirtiko - Liatiko - Garnacha tintorera - Monastrell - Pedro Ximenez - Albarola - Aleatico - Bosco - Cannonau - Corinto nero - GirÃ ² - Monica - Nasco - Primitivo - Vermentino - Zibibbo.